Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 1 of 23 PageID #: 2429
                                                                                  J..-,..7 c.f1
                                                                                  FILED
                                                                             JAMES J. VILT, JR . - CLERK
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY                              MAY O3 2021
                              BOWLING GREEN DIVISION
                        CRIMINAL ACTION NO. 1 :17-CR-00035-GNS-1                U.S. DISTRICT COURT
                                                                               WEST'N. DIST. KENTUCKY
UNITED STATES OF AMERICA                                                               PLAINTIFF

V.

JORGE SANTOS CABALLERO-MELGAR                                                       DEFENDANT



                                    JURY INSTRUCTIONS

                           ***********************************

       These instructions will be in three parts: first, general rules that define and control your

duties as jurors; second, the rules of law that you must apply in deciding whether the Government

has proven its case; and third, some rules for your deliberations. A copy of these instructions will

be available to you in the jury room.

                  I.      GENERAL RULES CONCERNING JURY DUTY

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

Government has proved the Defendant is guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions. All the

instructions are important, and you should consider them together as a whole.


                                                 1


                                                                                                  l,,S.
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 2 of 23 PageID #: 2430




       The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy, or prejudice that you may feel

toward one side or the other influence your decision in any way.

       A.      Presumption of Innocence, Burden of Proof, Reasonable Doubt

       As you know, the Defendant has pleaded not guilty to the crimes charged in the indictment.

The indictment is not any evidence of guilt. It is just the formal way the Government tells the

Defendant what crimes he is accused of committing. It does not even raise any suspicion of guilt.

       Instead, the Defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes he is innocent. This presumption of innocence stays with him unless the

Government presents evidence here in court that overcomes the presumption and convinces you

beyond a reasonable doubt that he is guilty.

       This means the Defendant has no obligation to present any evidence at all, or to prove to

you in any way that he is innocent. It is up to the Government to prove he is guilty, and this burden

stays on the Government from start to finish. You must find the Defendant not guilty unless the

Government convinces you beyond a reasonable doubt that he is guilty.

       The Government must prove every element of the crimes charged beyond a reasonable

doubt. A reasonable doubt is a doubt based on reason and common sense. It may arise from the

evidence, the lack of evidence, or the nature of the evidence. Proof beyond a reasonable doubt

does not mean proof beyond all possible doubt. Possible doubts or doubts based purely on

speculation are not reasonable doubts.

       Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are



                                                  2
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 3 of 23 PageID #: 2431




convinced that the Government has proved the Defendant guilty beyond a reasonable doubt, say

so by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.

       B.      Evidence

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence.

       Nothing else is evidence. The lawyers ' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence, and my comments

and questions are not evidence.

       Sometimes I ordered you to consider some evidence for a particular purpose-e.g., the plea

agreements of other defendants. You are to consider that evidence solely for the purpose of

evaluating the credibility of those witnesses.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

       C.      Direct & Circumstantial Evidence

       Now, you have heard the terms "direct evidence" and "circumstantial evidence."

       Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

                                                 3
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 4 of 23 PageID #: 2432




       Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

ra1mng.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one or says that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.

       D.      Credibility of Witnesses

       Another part of your job as jurors is to decide how credible or believable each witness was.

This is your job, not mine. It is up to you to decide if a witness ' testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

       Let me suggest some things for you to consider in evaluating each witness' testimony.

               (a)    Ask yourself if the witness was able to clearly see or hear the events.

       Sometimes even an honest witness may not have been able to see or hear what was

       happening and may make a mistake.

               (b)    Ask yourself how good the witness' memory seemed to be. Did the witness

       seem able to accurately remember what happened?

               (c)    Ask yourself if there was anything else that may have interfered with the

       witness' ability to perceive or remember the events.




                                                4
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 5 of 23 PageID #: 2433




               (d)     Ask yourself how the witness acted while testifying. Did the witness appear

       honest? Or did the witness appear to be lying?

               (e)     Ask yourself if the witness had any relationship to the Government or the

       Defendant, or anything to gain or lose from the case, that might influence the witness '

       testimony. Ask yourself if the witness had any bias, or prejudice, or reason for testifying

       that might cause the witness to lie or to slant the testimony in favor of one side or the other.

               (f)     Ask yourself how believable the witness' testimony was in light of all the

       other evidence. Was the witness' testimony supported or contradicted by other evidence

       that you found believable? If you believe that a witness' testimony was contradicted by

       other evidence, remember that people sometimes forget things, and that even two honest

       people who witness the same event may not describe it exactly the same way.

       These are only some of the things that you may consider in deciding how believable each

witness was. You may also consider other things that you think shed some light on the witness'

believability. Use your common sense and your everyday experience in dealing with other people.

Then decide what testimony you believe, and how much weight you think it deserves.

       One more point about the witnesses: sometimes jurors wonder if the number of witnesses

who testified makes any difference. Do not make any decisions based only on the number of

witnesses who testified. What is more important is how believable the witness was, and how much

weight you think his or her testimony deserves. Concentrate on that, not the numbers.

       E.      Lawyers' Objections

       There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crimes charged. The lawyers for both sides objected to some of the things that

were said or done during the trial. Do not hold that against either side. The lawyers have a duty



                                                  5
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 6 of 23 PageID #: 2434




to object whenever they think that something is not permitted by the rules of evidence. Those

rules are designed to make sure that both sides receive a fair trial.

       And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.

                                     II.     RULES OF LAW

       That concludes the part of my instructions explaining your duties and the general rules that

apply in every criminal case. Below, I will explain the elements of the crime that the Defendant

is accused of committing.

       But before I do that, I want to emphasize that the Defendant is only on trial for the specific

crimes charged in the indictment. Your job is limited to deciding whether the Government has

proved the crimes charged.




                                                  6
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 7 of 23 PageID #: 2435




                                 INSTRUCTION NO. 1
                Count 1: Conspiracy to Interfere with Commerce by Robbery

        (1)    Count 1 of the Indictment accuses the Defendant of engaging in a conspiracy to

interfere with commerce by robbery in violation of federal law. It is a crime for two or more

persons to conspire, or agree, to commit a criminal act, even if they never actually achieve their

goal.

        (2)    A conspiracy is a kind of criminal partnership. For you to find the Defendant guilty

of the conspiracy charge, the Government must prove both of the following elements beyond a

reasonable doubt:

               (A)     First, that two or more persons conspired, or agreed, to interfere with

        commerce by robbery. It is not necessary for you to find that there was an actual effect on

        interstate commerce.

               (B)     Second, that the Defendant knowingly and voluntarily joined the

        consprracy.

        (3)    If you are convinced that the Government has proved both of these elements, say

so by returning a guilty verdict on Count 1. If you have a reasonable doubt about any one of these

elements, then you must find the Defendant not guilty of this charge.




                                                 7
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 8 of 23 PageID #: 2436




                                INSTRUCTION NO. 2
      Count 2: Conspiracy to Carry or Possess a Firearm During a Crime of Violence

       (1)     Count 2 of the Indictment accuses the Defendant of engaging in a conspiracy to

carry or possess a firearm during a crime of violence in violation of federal law. It is a crime for

two or more persons to conspire, or agree, to commit a criminal act, even if they never actually

achieve their goal.

       (2)     A conspiracy is a kind of criminal partnership. For you to find the Defendant guilty

of the conspiracy charge, the Government must prove both of the following elements beyond a

reasonable doubt:

               (A)     First, that two or more persons conspired, or agreed to carry or possess a

       firearm during a crime of violence.

               (B)     Second, that the Defendant knowingly and voluntarily joined the

       conspuacy.

               (3)     If you are convinced that the Government has proved both of these

elements, say so by returning a guilty verdict on Count 2. If you have a reasonable doubt about

any one of these elements, then you must find the Defendant not guilty of this charge.




                                                 8
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 9 of 23 PageID #: 2437




                                    INSTRUCTION NO. 3
                             Counts 1 and 2 - Criminal Agreement

       (1)     With regard to the first element of Count 1 and Count 2----criminal agreement- the

Government must prove that two or more persons conspired, or agreed, to cooperate with each

other to commit the crime charged.

       (2)     This does not require proof of any formal agreement, written or spoken. Nor does

this require proof that everyone involved agreed on all the details. But proof that people simply

met together from time to time and talked about common interests, or engaged in similar conduct,

is not enough to establish a criminal agreement. These are things that you may consider in deciding

whether the Government has proved an agreement. But without more they are not enough.

       (3)     What the Government must prove is that there was a mutual understanding, either

spoken or unspoken, between two or more people, to cooperate with each other to commit a crime

as charged in Count 1 and Count 2. This is essential.

       (4)     An agreement can be proved indirectly, by facts and circumstances which lead to a

conclusion that an agreement existed, but it is up to the Government to convince you that such

facts and circumstances existed in this particular case.




                                                  9
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 10 of 23 PageID #: 2438




                                   INSTRUCTION NO. 4
                      Counts 1 and 2 - Knowingly & Voluntarily Joined

       (1)     As to Count 1 and Count 2, if you are convinced that there was a criminal

agreement, then you must decide whether the Government has proved that the Defendant

knowingly and voluntarily joined that agreement. To convict the Defendant, the Government must

prove that he knew the conspiracy' s main purpose, and that he voluntarily joined it intending to

help advance or achieve its goals.

       (2)     This does not require proof that the Defendant knew everything about the

conspiracy, or everyone else involved, or that he was a member of it from the very beginning. Nor

does it require proof that the Defendant played a major role in the conspiracy, or that his connection

to it was substantial. A slight role or connection may be enough.

       (3)     But proof that the Defendant simply knew about a conspiracy, or was present at

times, or associated with members of the group, is not enough, even if he approved of what was

happening or did not object to it. Similarly,just because the Defendant may have done something

that happened to help a conspiracy does not necessarily make him a conspirator. These are all

things that you may consider in deciding whether the Government has proved that the Defendant

joined a conspiracy. But without more they are not enough.

       (4)     The Defendant's knowledge can be proved indirectly by facts and circumstances

which lead to a conclusion that he knew the conspiracy's main purpose, but it is up to the

Government to convince you that such facts and circumstances existed in this particular case.




                                                 10
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 11 of 23 PageID #: 2439




                                   INSTRUCTION NO. S
                       Counts 1 and 2 - Other Participants Not on Trial


       Now, some of the people who may have been involved in these events are not on trial. This

does not matter. There is no requirement that all members of a conspiracy be charged and

prosecuted, or tried together in one proceeding.




                                                   11
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 12 of 23 PageID #: 2440




                                    INSTRUCTION NO. 6
                       Count 3: Interference with Commerce by Robbery

       (1)       Count 3 charges the Defendant with interference with commerce by robbery. For

you to find the Defendant guilty of this offense, you must find that the Government has proved

each and every one of the following elements beyond a reasonable doubt:

                 (A)    First, that the Defendant or another person unlawfully took personal

       property or money from someone or in the presence of another, against that person's will.

                 (B)    Second, that the Defendant or another person did so by actual or threatened

       force, or violence, or fear of injury immediately or in the future to the person.

                 (C)    Third, that the Defendant or another person did so knowingly.

                 (D)    Fourth, that as a result, interstate commerce was affected in any way or

       degree.

       (2)       Now I will give you more detailed instructions on some of these terms.

                 (A)    An act is done "knowingly" if it is done voluntarily, and not because of

       mistake or some other innocent reason.

                 (B)    Conduct affects interstate commerce if it in any way interferes with or

       changes the movement of goods, merchandise, money, or other property in commerce

       between different states. Any effect at all on commerce is enough. This includes obtaining

       money that belonged to a business which customarily purchased goods from outside the

       State of Kentucky, or that engaged in business outside the State of Kentucky if the

       Defendant's or another person's conduct made that money unavailable to the business for

       the purchase of such goods or the conducting of such business.




                                                 12
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 13 of 23 PageID #: 2441




                                    INSTRUCTION NO. 7
             Count 3: Interference with Commerce by Robbery - Aided & Abetted

       (1)      For you to find the Defendant guilty of interference with commerce by robbery in

Count 3, it is not necessary for you to find that he personally committed the crime. You may also

find him guilty if he intentionally helped or encouraged another person to commit the crime. A

person who does this is called an aider and abettor.

       (2)      But for you to find the Defendant guilty of interference with commerce by robbery

as an aider and abettor, you must be convinced that the Government has proved each and every

one of the following elements beyond a reasonable doubt:

                (A)    First, that the crime of interference with commerce by robbery was

       committed by another person.

                (B)    Second, that the Defendant helped to commit or encouraged another person

       to commit the crime of interference with commerce by robbery. The Government must

       prove some active participation or encouragement, or some affirmative act, by the

       Defendant designed to further the specific crime.

                (C)    And third, that the Defendant intended to help commit the crime. The

       Defendant intended to aid and abet the crime of interference with commerce by robbery if

       he had advance knowledge. Advance knowledge means knowledge at a time the Defendant

       could attempt to alter the plan or withdraw from the enterprise. It is sufficient if the

       Defendant gained the knowledge in the midst of the underlying crime, as long as the

       Defendant chose to continue to participate in the crime and had a realistic opportunity to

       withdraw. Proof that the Defendant may have known about the robbery, even if he was

       there when it was committed, is not enough for you to find him guilty. You may, of course,

       consider this when deciding whether the Government has proved that he was an aider or


                                                13
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 14 of 23 PageID #: 2442




       abettor, but this alone is not enough.       The Government must prove the Defendant

       knowingly associated himself with the crime in some way as a participant, and not merely

       as a spectator.

       (3)     If you are convinced that the Government has proved all of these elements, say so

by returning a guilty verdict on Count 3. If you have a reasonable doubt about any one of these

elements, then you cannot find the Defendant guilty of interference with commerce by robbery as

an aider and abettor.




                                               14
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 15 of 23 PageID #: 2443




                                   INSTRUCTION NO. 8
              Count 4: Murder through Use of a Firearm during a Crime of Violence

       ( 1)      Count 4 of the Indictment charges the Defendant with murder through use of a

firearm during a crime of violence. For you to find the Defendant guilty of this crime, you must

find that the Government has proved each and every one of the following elements beyond a

reasonable doubt:

                 (A)    First, that the Defendant committed the cnme charged in Count 3.

       Interference with commerce by robbery is a crime of violence which may be prosecuted in

       a court of the United States.

                 (B)    Second, that the Defendant or another person knowingly used a firearm.

                  (C)   Third, that the use of the firearm was during and in relation to the crime

       charged in Count 3.

                  (D)   Fourth, that in the course of the crime, the Defendant or another person

       caused the death of J.C. by murder through the use of the firearm.

                  (E)   And fifth, that murder through the use of the firearm was reasonably

       foreseeable as to the Defendant, meaning the Defendant could have reasonably anticipated

       the murder as a natural consequence of the robbery.

       (2)       Now I will give you more detailed instructions on some of these terms.

                  (A)   To establish "use," the Government must prove active employment of the

       firearm during and in relation to the crime charged in Count 3. "Active employment"

       means activities such as brandishing, displaying, bartering, striking with, and most

       obviously, firing or attempting to fire, a firearm. "Use" also includes a person's reference

       to a firearm in his possession for the purpose of helping to commit the crime charged in

       Count 3. "Use" requires more than mere possession or storage.


                                                 15
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 16 of 23 PageID #: 2444




               (B)     The term "firearm" means any weapon which will or is designed to or may

       readily be converted to expel a projectile by the action of an explosive.

               (C)     The term "during and in relation to" means that the firearm must have had

        some purpose or effect with respect to the crime charged in Count 3; in other words, the

       firearm must fac ilitate or further, or have the potential of facilitating or furthering the crime

       charged in Count 3, and its presence or involvement cannot be the result of accident or

       coincidence.

               (D)     The term "knowingly" means voluntarily and intentionally, and not because

       of mistake or accident.

               (E)     Murder may be proved when the Government has proven that the Defendant

       or another person committed the crime of interfering with commerce by robbery, and that

       during the course of the robbery, the use of the firearm caused the death of J.C.

       (3)     The Government need not prove that a particular firearm was used during and in

relation to the crime of violence.

       (4)     If you are convinced that the Government has proved all of these elements, say so

by returning a guilty verdict on Count 4. If you have a reasonable doubt about any one of the

elements, then you must return a verdict of not guilty on Count 4.




                                                  16
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 17 of 23 PageID #: 2445




                                   INSTRUCTION NO. 9
                          Count 5: Illegal Reentry after Deportation

       (1)     Count 5 charges the Defendant with illegal reentry after deportation. For you to

find the Defendant guilty of this offense, you must find that the Government has proved each and

every one of the following elements beyond a reasonable doubt:

               (A)    The Defendant was an alien; and

               (B)    The Defendant had previously been deported from the United States; and

               (C)    The Defendant knowingly reentered the United States; and

               (D)    The Defendant had not received the express consent to apply for

       readmission to the United States.

       (2)     If you are convinced that the Government has proved all of these elements, say so

by returning a guilty verdict on Count 5. If you have a reasonable doubt about any one of these

elements, then you must find the Defendant not guilty of this charge.




                                               17

                                                                                               V _<(,.
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 18 of 23 PageID #: 2446




                                 III.    JURY DELIBERATIONS

        That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

        The first thing you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions and will speak for you here in court.

        Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally

 should be sent to me through your foreperson.

        One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 10-

2, or 2-10, or whatever your vote happens to be. That should stay secret until you are finished.

        A.      Experiments, Research, Investigation, and Outside Communications

        Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

        During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

 service, or any text or instant messaging service, any Internet chat room, blog, or website to

communicate to anyone any information about this case or to conduct any research about this case



                                                  18
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 19 of 23 PageID #: 2447




 until I accept your verdict. In other words, you cannot talk to anyone on the phone, correspond

 with anyone, or electronically communicate with anyone about this case. You can only discuss

 the case in the jury room with your fellow jurors during deliberations. I expect you will inform

 me as soon as you become aware of another juror' s violation of these instructions.

          You may not use these electronic means to investigate or communicate about the case

 because it is important that you decide this case based solely on the evidence presented in this

 courtroom.    Information on the Internet or available through social media might be wrong,

 incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

 during deliberations because they have seen and heard the same evidence you have. In our judicial

 system, it is important that you are not influenced by anything or anyone outside of this courtroom.

 Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

 could result, which would require the entire trial process to start over.

          B.     Unanimous Verdict

          Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

          To find the Defendant guilty, every one of you must agree that the Government has

 overcome the presumption of innocence with evidence that proves her guilt beyond a reasonable

 doubt.

          To find the Defendant not guilty, every one of you must agree that the Government has

 failed to convince you beyond a reasonable doubt.

          Either way, guilty or not guilty, your verdict must be unanimous as to each count.




                                                   19
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 20 of 23 PageID #: 2448




        C.     Duty to Deliberate

        Now that all the evidence is in- and once the arguments are completed- you are free to

talk about the case in the jury room. In fact, it is your duty to talk with each other about the

evidence, and to make every reasonable effort you can to reach unanimous agreement. Talk with

each other, listen carefully and respectfully to each other' s views, and keep an open mind as you

listen to what your fellow jurors have to say. Try your best to work out your differences. Do not

hesitate to change your mind if you are convinced that other jurors are right and that your original

position was wrong.

        But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that- your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

        No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So, you should all feel free to speak your minds.

        Listen carefully to what the other jurors have to say, and then decide for yourself if the

 Government proved the Defendant guilty beyond a reasonable doubt.

        D.     Punishment

        If you decide the Government has proved the Defendant is guilty, then it will be my job to

decide what the appropriate punishment should be.

        Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

        Your job is to look at the evidence and decide if the Government has proved the Defendant

 guilty beyond a reasonable doubt.




                                                 20

                                                                                                        G.s   I
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 21 of 23 PageID #: 2449




        E.      Return of Verdict Form

        I have prepared a verdict form that you should use to record your verdict as to each charge.

        If you decide that the Government has proved the charges against the Defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the form. If

you decide the Government has not proved the charges against the Defendant beyond a reasonable

doubt, say so by having your foreperson mark the appropriate place on the form. Your foreperson

should then sign the form, put the date on it, and return it to me.

        F.      Verdict Limited to Charges Against this Defendant

        Remember that the Defendant is only on trial for the specific crimes charged in the

indictment. Your job is limited to deciding whether the Government has proved the crimes

charged.

        G.      Court Has No Opinion

        Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the Government has proved the Defendant guilty beyond a reasonable doubt.

        H.      Juror Notes

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of any evidence and you should not be unduly influenced by the notes of other jurors. Notes are

not entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.



                                                 21
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 22 of 23 PageID #: 2450




       I.      Inferring Required Mental State

      Next, I want to explain something about proving a defendant's state of mind.

      Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person' s mind and tell what that person is thinking. But a defendant' s

state of mind can be proved indirectly from the surrounding circumstances. This includes things

like what the Defendant said, what the Defendant did, how the Defendant acted, and any other

facts or circumstances in evidence that show what was in his mind. You may also consider the

natural and probable results of any acts that the Defendant knowingly did or did not do, and

whether it is reasonable to conclude that he intended those results. This, of course, is all for you

to decide.

       J.      In/On or About

      Next, I want to say a word about the dates mentioned in the indictment.

       The indictment charges that certain Counts happened "on or about" a date.                The

Government does not have to prove that the crime happened on that exact date. But the

Government must prove that the crime happened reasonably close to that date.

       K.      Statements by Defendant

      You have heard evidence that the Defendant made statements in which the Government

claims he admitted certain facts. It is for you to decide whether the Defendant made such a

statement, and, if so, how much weight such statement deserves. In making these decisions, you

should consider all of the evidence about such statement, including the circumstances under which

the Defendant allegedly made it.

       You may not convict the Defendant solely upon his own uncorroborated statement or

admission.



                                                22
Case 1:17-cr-00035-GNS Document 539 Filed 05/03/21 Page 23 of 23 PageID #: 2451




       L.      Defendant's Testimony

      A defendant has an absolute right not to testify. The fact that the Defendant did not testify

cannot be considered by you in any way. Do not even discuss it in your deliberations. Remember

that it is up to the Government to prove the Defendant guilty beyond a reasonable doubt. It is not

up to the Defendant to prove that he is innocent.




                                                23
